DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-11 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 USC 103 as being unpatentable over US20200294257 ("Yoo") in view of US20150210293 ("Fletcher").

Claim 1
Yoo discloses an autonomous emergency braking system (abstract) comprising: 
a rear camera configured to acquire a rear image information of the vehicle (0167 RCTW systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle 700 is backing up); 
a hydraulic unit configured to supply brake fluid pressure to a wheel brake provided on each wheel (0173 brake fuel level, Fig. 7A Brake Actuator 748. Examiner notes that hydraulic units configured to supply brake fluid pressure to wheel brakes provided on each wheel are well known in the art and suggested by the relevant citations in Yoo); and 
a controller configured to receive the rear image information obtained through the rear camera, detect a ground area in the received rear image, detect a child candidate object on the detected ground area, determines a feature vector of a shape of a child's posture for the detected child candidate object, and determine whether the child candidate object is a child, and brake the vehicle emergently through the hydraulic unit when it is the child (Fig. 3A-C, 0067 The input layer may hold values associated with the input (e.g., vectors, tensors, etc. corresponding to sensor data, voxelized sensor data, feature vectors, etc.), 0121 the system may set a threshold value for the confidence and consider only the detections exceeding the threshold value as true positive detections. In an automatic emergency braking (AEB) system, false positive detections would cause the vehicle to automatically perform emergency braking, which is obviously undesirable. Therefore, only the most confident detections should be considered as triggers for AEB…neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained, 0051 system 100 is for object detection and classification by the vehicle 700, the classes may include, without limitation, vehicles, pedestrians, and animals, or may include more granular classes such as SUVs, sedans, busses, bicyclists, adults, children, dogs, cats, horses, etc.).
Yoo fails to explicitly disclose that the object is determined by comparing the determined feature vector with a preset feature vector. However, Yoo does disclose recognizing children in the rear of the vehicle (0051). Furthermore, Fletcher teaches a system of identifying objects in the rear of a vehicle during reverse driving, including that the object is determined by comparing the determined feature vector with a preset feature vector (0005 a controller which creates a feature vector based on relationships among data provided by at least one sensor, and a non-volatile memory which stores feature vectors and related object configurations for a number of different environments. The system utilizes a comparison between the current feature vector and previously stored feature vectors to match the current environment with a previously observed environment, and then loads a previously stored object configuration that can improve collision detection performance by modifying a probability that an object is or is not an obstacle within the vehicle path).
	Yoo and Fletcher both disclose systems of detecting objects in the rear of a vehicle during reverse driving. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yoo to include the teaching of Fletcher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Yoo and Fletcher would have made obvious and resulted in the subject matter of the claimed invention, specifically that the object is determined by comparing the determined feature vector with a preset feature vector.

Claim 2
Yoo discloses wherein the controller determines whether the child candidate object is a child based on an average width and height of the child and whether or not it is connected to the detected ground area (0067 The input layer may hold values associated with the input (e.g., vectors, tensors, etc. corresponding to sensor data, voxelized sensor data, feature vectors, etc.). For example, when the sensor data is an image(s), the input layer may hold values representative of the raw pixel values of the image(s) as a volume (e.g., a width, W, a height, H, and color channels, C (e.g., RGB), such as 32×32×3), and/or a batch size, B (e.g., where batching is used), 0121 neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained (e.g. from another subsystem), inertial measurement unit (IMU) sensor 766 output that correlates with the vehicle 700 orientation, distance, 3D location estimates of the object obtained from the neural network and/or other sensors (e.g., LIDAR sensor(s) 764 or RADAR sensor(s) 760), among others.).

Claim 3
Yoo fails to disclose wherein the controller determines whether the child candidate object is the child by comparing a feature vector of a child in a sitting or creeping position with a preset feature vector. However, Yoo does disclose determining whether the child candidate object is a child, and the object in various positions (0051, 0040, 0043). Furthermore, Fletcher teaches wherein the controller determines whether the child candidate object is the child by comparing a feature vector of a child in a sitting or creeping position with a preset feature vector (0005 a controller which creates a feature vector based on relationships among data provided by at least one sensor, and a non-volatile memory which stores feature vectors and related object configurations for a number of different environments. The system utilizes a comparison between the current feature vector and previously stored feature vectors to match the current environment with a previously observed environment, and then loads a previously stored object configuration that can improve collision detection performance by modifying a probability that an object is or is not an obstacle within the vehicle path).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 4
Yoo discloses wherein the controller detects edges in a vertical/horizontal/diagonal direction among the edges for the detected child candidate object, aligns and compares shapes formed by the detected edges and a reference shapes in the vertical/horizontal/diagonal direction of various preset postures of child, and determines the child candidate object as the child when a similarity between the two shapes is greater than or equal to a threshold (0121 The DLA may be used to run any type of network to enhance control and driving safety, including for example, a neural network that outputs a measure of confidence for each object detection. Such a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections. This confidence value enables the system to make further decisions regarding which detections should be considered as true positive detections rather than false positive detections. For example, the system may set a threshold value for the confidence and consider only the detections exceeding the threshold value as true positive detections, 0119).

Claim 5
Yoo discloses wherein the controller determines a possibility of collision between the vehicle and the child based on the determined distance between the child and the vehicle, and urgently brakes the vehicle based on the determination result (0163 AEB systems detect an impending forward collision with another vehicle or other object, and may automatically apply the brakes if the driver does not take corrective action within a specified time or distance parameter. AEB systems may use front-facing camera(s) and/or RADAR sensor(s) 760, coupled to a dedicated processor, DSP, FPGA, and/or ASIC. When the AEB system detects a hazard, it typically first alerts the driver to take corrective action to avoid the collision and, if the driver does not take corrective action, the AEB system may automatically apply the brakes in an effort to prevent, or at least mitigate, the impact of the predicted collision. AEB systems, may include techniques such as dynamic brake support and/or crash imminent braking. Note that such technique may also be applied to the reversing of the vehicle).

Claim 6
Yoo discloses a control method of an autonomous emergency braking system (abstract) comprising: 
acquiring a rear image information of a vehicle through a rear camera (0167 RCTW systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle 700 is backing up); 
detecting a ground area in the received rear image (Fig. 3A-C, 0121  the system may set a threshold value for the confidence and consider only the detections exceeding the threshold value as true positive detections. In an automatic emergency braking (AEB) system, false positive detections would cause the vehicle to automatically perform emergency braking, which is obviously undesirable. Therefore, only the most confident detections should be considered as triggers for AEB…neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained); 
detecting a child candidate object on the detected ground area (0051 system 100 is for object detection and classification by the vehicle 700, the classes may include, without limitation, vehicles, pedestrians, and animals, or may include more granular classes such as SUVs, sedans, busses, bicyclists, adults, children, dogs, cats, horses, etc.); 
determining a feature vector of a shape of a child's posture for the detected child candidate object (0067 The input layer may hold values associated with the input (e.g., vectors, tensors, etc. corresponding to sensor data, voxelized sensor data, feature vectors, etc.), 0051); 
braking the vehicle emergently through the hydraulic unit when it is the child (0173, 0121 the system may set a threshold value for the confidence and consider only the detections exceeding the threshold value as true positive detections. In an automatic emergency braking (AEB) system, false positive detections would cause the vehicle to automatically perform emergency braking, which is obviously undesirable. Therefore, only the most confident detections should be considered as triggers for AEB…neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained.).
Yoo fails to explicitly disclose that the object is determined by comparing the determined feature vector with a preset feature vector. However, Yoo does disclose recognizing children in the rear of the vehicle (0051). Furthermore, Fletcher teaches a system of identifying objects in the rear of a vehicle during reverse driving, including that the object is determined by comparing the determined feature vector with a preset feature vector (0005 a controller which creates a feature vector based on relationships among data provided by at least one sensor, and a non-volatile memory which stores feature vectors and related object configurations for a number of different environments. The system utilizes a comparison between the current feature vector and previously stored feature vectors to match the current environment with a previously observed environment, and then loads a previously stored object configuration that can improve collision detection performance by modifying a probability that an object is or is not an obstacle within the vehicle path).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 7, 8, 9, 10 and 11 
Claim(s) 7, 8, 9, 10 and 11 recite(s) subject matter similar to that/those of claim(s) 2, 3, 4, 5 and 1, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663